DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
Applicant's arguments regarding “Lassalle discloses classical double action actuator” and the immediate claims a “double actuator arrangement” fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments regarding Lassalle failing to disclose fault detection in either the primary or secondary actuators is not persuasive. Paragraphs [0040-0042] disclose that the primary and second actuation system of Lassalle rely on a feedback loop control system as well as ‘shunt logic’ to gain the required position of the actuator. Feedback loop control systems specifically generate an ‘error measurement’ which is the difference (fault) between the actual and desired position of the pitch system and actuate therefrom, and the examiner notes that fault and error are synonyms and therefore should be read on each other.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
 	“A primary actuation arrangement” in claims 1 and 9.
	“A secondary actuation arrangement” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lassalle et al. (US PGPUB 2018/0327082 A1).

Regarding claim 1, Lassalle et al. discloses a hydraulic actuator for an aircraft (Abstract, [0008] discusses another energy installation, an aircraft), the hydraulic system comprising: an actuator (2), a primary actuation arrangement (10) to provide hydraulic fluid to control the actuator (Fig. 1), wherein the hydraulic actuator system is configured to detect a fault in the actuator [0010]; a secondary actuation arrangement (12) to provide hydraulic fluid to control the actuator in response to a detection of a fault in the actuator ([0041]).

Regarding claim 2, Lassalle et al. discloses all of claim 1, wherein the first chamber (22) and second chamber (24), and wherein the primary actuator arrangement controls hydraulic fluid in the first chamber and the second chamber (Fig. 1), a third chamber (30), wherein the secondary actuation arrangement controls the hydraulic fluid provided in the third chamber ([0041]).

Regarding claim 3, Lassalle et al. discloses all of claim 2 as above, wherein the first chamber is configured to decrease pitch of a propeller blade of the aircraft ([0035]), wherein the second chamber is configured to increase the pitch of the propeller blade of the aircraft chamber ([0035]), wherein the third chamber is configured to increase pitch of the propeller blade of the aircraft ([0035])

Regarding claim 4, Lassalle et al. discloses all of claim 1 as above, wherein the primary actuation arrangement includes at least one pressure sensor ([0010], discuses a measuring signal that includes a physical state variable, which in this case is being read as pressure).

Regarding claim 5, Lassalle et al. discloses all of claim 1 as above, wherein the primary actuation arrangement includes an electric pump ([0012]), a main pump (4), a by-pass valve ([0013]), and a primary electro-hydraulic servovalve (10) to control the actuator.

Regarding claim 6, Lassalle et al. discloses all of claim 1 as above, wherein the secondary arrangement includes a signal module (49) to provide a signal to a secondary electro-hydraulic servovalve (12) to control the actuator ([0010)]).

Regarding claim 7, Lassalle et al. discloses all of claim 1 as above, wherein the actuator further comprises at least one seal ([0002] describes the actuator as a piston arrangement in a hydraulic system and therefore must have at least one seal).

Regarding claim 8, Lassalle et al. discloses all of claim 1 as above, wherein the primary actuation arrangement is provided on a static part of a nacelle and the secondary actuator arrangement is provided on a rotating part of a nacelle ([0009] discusses that the placing the actuator of third piston 

Regarding claim 9, Lassalle et al. discloses a method comprising: providing an actuator (2), providing hydraulic fluid to control the actuator with a primary actuation arrangement (10); detecting a fault in the actuator by an hydraulic actuation system ([0010]); and providing hydraulic fluid to the actuator with a secondary actuator arrangement (12) in response to the detected fault in the actuator ([0010)).

Regarding claim 10, Lassalle et al. discloses all of claim 9 as above, wherein the actuator comprises: a first chamber (22) and a second chamber (24), wherein the primary actuation arrangement controls the hydraulic fluid in the first chamber and the second chamber (Fig. 1); and a third chamber (30), wherein the secondary actuation arrangement controls the hydraulic fluid provided in the third chamber ([0010)).

Regarding claim 11, Lassalle et al. discloses all of claim 9 as above, wherein the primary actuation arrangement includes an electric pump ([0012]), a main pump (4), a by-pass valve ([0013]), and a primary electro-hydraulic servovalve (10) to control the actuator.

Regarding claim 12, Lassalle et al. discloses all of claim 11 as above, wherein the secondary arrangement includes a signal module (49) to provide a signal to a secondary electro-hydraulic servovalve (12) to control the actuator ([0010]).

Regarding claim 13, Lassalle et al. discloses all of claim 11 as above, wherein the actuator further comprises at least one seal ([0002] describes the actuator as a piston arrangement in a hydraulic system and therefore must have at least one seal).

Regarding claim 14, Lassalle et al. discloses all of claim 11 as above, wherein the primary actuation arrangement is provided on a static part of a nacelle and the secondary actuator arrangement is provided on a rotating part of a nacelle ([O009] discusses that the placing the actuator of third piston surface completely in the hub of the rotor arrangement, and that while it can be omitted they also can be placed on the stationary nacelle through rotary transmission leadthroughs).

Regarding claim 15, Lassalle et al. discloses a nacelle for an aircraft ([O008] discusses another energy installation, an aircraft), comprising: a rotating part ([0009] discusses the hub of the nacelle) a static part ([0009] discusses the stationary part of the nacelle through the use of rotatory transmission leadthroughs); and as above Lasselle et al. discloses the hydraulic action system as claimed in claim 1; wherein the primary arrangement is provided in or on the static part and the secondary actuation arrangement is provided in or on the rotating part ([0009]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745